Case 2:21-cr-00022-LGW-BWC Document 2 Filed 04/28/21 Page 1 of 2

FILED
UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION 2021 APR 28 P I: 39

INDICTMENT woruerx MJ

SC. DIST. OF GA.

18 U.S.C. § 245(b)(2)(B)
Interference with Rights

UNITED STATES OF AMERICA
Vv.
TRAVIS MCMICHAEL,

GREGORY MCMICHAEL, and

)

)

)

)

)

) 18 U.S.C. § 1201(a)(1) and (d)
) Attempted Kidnapping
)

)

)

)

WILLIAM “RODDIE” BRYAN 18 U.S.C. § 924(c)
Use of a Firearm During
a Crime of Violence
PENALTY CERTIFICATION C R 2 2 1 0 Z 2

 

The undersigned attorneys hereby certify that the maximum penalties for the
offenses described in the Indictment are as follows:

Counts land 2: Interference with Rights
18 U.S.C. § 245(b)(2)(B)

Up to life imprisonment;

Not more than a $250,000 fine;

Not less than five (5) years of supervised release;
$100 special assessment; and

Mandatory restitution under 18 U.S.C. § 3663A.

eo @ @ @ @

Count 3: Attempted Kidnapping
18 U.S.C. § 1201(a)(1) and (d)

Up to 20 years imprisonment;

Not more than a $250,000 fine;

Not less than five (5) years of supervised release;
$100 special assessment; and

Mandatory restitution under 18 U.S.C. § 3663A.
Case 2:21-cr-00022-LGW-BWC Document 2 Filed 04/28/21 Page 2 of 2

Count 4: Using, Carrying, Brandishing, and Discharging a Firearm

18 U.S.C. § 924(c)(1)(A)_

Not less than ten (10) years of imprisonment, consecutive to any other sentence
imposed in the case;

Up to life imprisonment;

Not more than a $250,000 fine;

Not less than five (5) years of supervised release;

$100 special assessment; and

Mandatory restitution under 18 U.S.C. § 3663A.

Count 5: Using, Carrying, and Brandishing a Firearm

18 U.S.C. § 924(c)(1)(A)

Not less than seven (7) years of imprisonment, consecutive to any other sentence
imposed in the case;

° Up to life imprisonment;
e Not more than a $250,000 fine;
° Not less than five (5) years of supervised release;
° $100 special assessment; and _
° Mandatory restitution under 18 U.S.C. § 3663A.
Respectfully submitted,
PAMELA S. KARLAN DAVID H. ESTES

Principal Deputy Asst. Attorney General Acting United States Attorney

s/Christopher J. Perras s/Tara M. Lyons

Christopher J. Perras Tara M. Lyons

Special Litigation Counsel Assistant United States Attorney
Criminal Section, Civil Rights Division United States Attorney’s Office
United States Department of Justice Southern District of Georgia

s/Barbara (Bobbi) Bernstein
Barbara (Bobbi) Bernstein

Deputy Chief

Criminal Section, Civil Rights Division
United States Department of Justice
